1

2

3

4                          UNITED STATES DISTRICT COURT

5                         EASTERN DISTRICT OF CALIFORNIA

6

7        BART’S ELECTRIC COMPANY, INC.,   No.   2:18-cv-02890-JAM-KJN
8                    Plaintiffs,
9            v.                           ORDER GRANTING PLAINTIFF BART’S
                                          ELECTRIC COMPANY, INC.’S MOTION
10       UNITED EXCEL CORPORATION, et     FOR STAY PENDING ALTERNATIVE
         al.,                             DISPUTE RESOLUTION
11
                     Defendants.
12

13           This matter is before the Court on Plaintiff Bart’s Electric

14   Company’s Motion to Stay.     ECF No. 4.   The motion is unopposed.

15   Having read and considered Plaintiff’s motion, the Court finds

16   that Plaintiff has established good cause for staying the

17   proceedings while the parties attempt to resolve their disputes

18   through arbitration.

19           Accordingly, the Court GRANTS Plaintiff’s motion and STAYS

20   this action.     The parties should submit a joint status report

21   within ten (10) days after the arbitrator resolves the action.

22   Any hearings or deadlines set it this matter are VACATED.1

23           IT IS SO ORDERED.

24   Dated: February 13, 2019

25

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for February 19, 2019.
                                      1
